DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Claim Interpretation - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, 

3. Claim 18 recites the limitation, “ determination module”, “digital rights management (DRM) module” which have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.

Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See fig. 1 and associated paragraphs 00032—0033 and para:0036-0037 (the cited paragraphs state that the term “module” is understood to encompass a tangible entity...physically constructed).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, 

For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claim(s) 1, 4-5 and 12-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Caceres (US Pub.No.2012/0005761).

6. Regarding claim 1 Caceres teaches a method comprising: receiving travel data associated with a mobile device; determining, based on the travel data, a travel parameter; and enabling, based on the travel parameter, access to a content item on the mobile device (Figs.1-2 and Abstract teaches provides a specific traveler with mobile access to a digital media library. A plurality of registration stations, which are utilized in a travel and lodging industry to acknowledge arrivals and departures of travelers, are monitored. In response to detecting a specific traveler checking in at a pre-determined registration station from the plurality of registration stations, contents of a pre-defined digital media library are transmitted to a digital media player for use by the specific traveler. Para: 0024 teaches each of the registration 
Para 0028-0030 teaches the act of the specific traveler checking in and checking out at a pre-determined registration station (from registration stations 204a-n) defines an authorization time period. This authorization time is then used to limit the streaming (and/or downloading) of contents of the pre-defined digital media library 208 to the specific traveler (in real-time if streaming) only during the authorization time period).

7. Regarding claim 4 Caceres teaches the method, wherein the travel data comprises itinerary data (Fig.3 and Para: 0028-0030 teaches Fig.3 and Para: 0028-0030 teaches the travel data includes itinerary data such as flight arrival time and departures time).

8. Regarding claim 5 Caceres teaches the method, wherein determining, based on the travel data, the travel parameter comprises: determining, based on the itinerary data, one or more of a travel provider, a departure date, a departure time, an origination location, an arrival date, an arrival time, or a destination location; and determining, based on one or more of the travel provider, the departure date, the departure time, the arrival data, or he arrival time, the travel 

9. Regarding claim 12 Caceres teaches the method, further comprising: sending a request for the content item; and receiving the content item and a rights object associated with the content item (Para: 0028-0029 teaches a specific traveler with access to a digital media library is presented. A transient digital rights management (DRM) certificate for the specific traveler and an access code for the DRM certificate are created the DRM certificate and the access code for the DRM certificate are both created the traveler monitoring computer 202, shown in FIG. 2, which knows the travel itinerary of the specific traveler. The DRM certificate, which is presented to the pre-defined digital media library 208 shown in FIG. 2 in response to the traveler monitoring computer 202 receiving the access code from a traveler's computer 210 shown in FIG. 2, allows the specific traveler, and more specifically the appropriate digital media player from digital media players 206a-n, to access the pre-defined digital media library. The DRM certificate is a transient DRM certificate that is only valid for as long as the specific traveler is at a particular hotel, on a particular flight, etc. If the access code is received, then the traveling monitoring computer sends the transient DRM certificate to the pre-defined digital media library, giving the specific traveler (and the appropriate media player) transient access (e.g., while in the hotel, while on the flight, etc.) to the pre-defined digital media library)

10. Regarding claim 13 Caceres teaches the method, wherein the rights object prevents the mobile device from displaying the content item unless a digital right associated with the content item is satisfied (abstract and Para:0030-0031 teaches various registration stations are monitored to determine if the specific traveler has checked in (block 306). These registration stations are utilized in a travel and lodging industry to acknowledge arrivals and departures of travelers. A query is thus initially made to determine if the specific traveler has checked in at 

11. Regarding claim 14 Caceres teaches the method, wherein the digital right associated with the content item comprises one or more of an air travel restriction, an airline restriction, a train travel restriction, a train line restriction, a cruise travel restriction, a cruise line restriction, an origination location restriction, a destination location restriction, or a class of fare restriction (Para:0028-0030 teaches the digital right associated with the content item comprises air travel restriction).

12. Regarding claim 15 Caceres teaches a method comprising: presenting an option to rent a digital content item, wherein the option comprises a travel restriction; receiving, based on the option, a request to rent the content item; receiving an indication of one or more parameters associated with the travel restriction;  generating, based on the one or more parameters, a digital rights object associated with the digital content item; and causing transmission of the digital content item and the digital rights object to a mobile device (Figs.1-2 and Abstract teaches provides a specific traveler with mobile access to a digital media library. A plurality of registration stations, which are utilized in a travel and lodging industry to acknowledge arrivals and departures of travelers, are monitored. In response to detecting a specific traveler checking in at a pre-determined registration station from the plurality of registration stations, contents of a pre-defined digital media library are transmitted to a digital media player for use by the specific traveler. Para: 0024 teaches each of the registration stations 204a-n controls what digital media 
Para 0028-0030 teaches the act of the specific traveler checking in and checking out at a pre-determined registration station (from registration stations 204a-n) defines an authorization time period. This authorization time is then used to limit the streaming (and/or downloading) of contents of the pre-defined digital media library 208 to the specific traveler (in real-time if streaming) only during the authorization time period).

13. Regarding claim 16 Caceres teaches the method, wherein the travel restriction comprises one or more of an air travel restriction, an airline restriction, a train travel restriction, a train line restriction, a cruise travel restriction, a cruise line restriction, an origination location restriction, a destination location restriction, or a class of fare restriction (Para: 0028-0030 teaches the travel restriction comprises air travel restriction).

14. Regarding claim 17 Caceres teaches the method, wherein the one or more parameters comprises one or more of a selected mode of travel, a selected travel provider, a departure date, a departure time, an origination location, an arrival date, an arrival time, or a destination location (Para: 0028-0030 teaches the parameter includes arrivals and departures time).

15. Regarding claim 18 Caceres teaches an apparatus, comprising: a processor; one or more sensors in communication with the processor; and a determination module, configured to: receive travel data associated with the apparatus; and determining, based on the travel data, a travel parameter; a digital rights management (DRM) module, configured to: receive the travel parameter from the determination module; and enable, based on the travel parameter, access to a content item on the apparatus(Figs.1-2 and Abstract teaches provides a specific traveler with mobile access to a digital media library. A plurality of registration stations, which are utilized in a travel and lodging industry to acknowledge arrivals and departures of travelers, are monitored. In response to detecting a specific traveler checking in at a pre-determined registration station from the plurality of registration stations, contents of a pre-defined digital media library are transmitted to a digital media player for use by the specific traveler. Para: 0024 teaches each of the registration stations 204a-n controls what digital media can be supplied to a corresponding one or more digital media player’s 206a-n. For example, assume that registration station 204a is at an airline counter. Thus, registration counter 204a may be known colloquially as the "check-in counter" or the "airline counter". When a traveler checks in at registration counter 204a for a specific flight, access authorization is then presented by registration counter 204 to download/stream the contents of a pre-defined digital media library 208 to a corresponding one or more digital media players 206a on the airplane. An access to the pre-defined digital media library 208 is limited to that particular seat while that traveler is actually on the plane. As described further in Fig. 3, if the flight is delayed, then delivery of the contents of the pre-defined digital media library 208 is delayed and/or suspended until the flight actually departs. 
Para 0028-0030 teaches the act of the specific traveler checking in and checking out at a pre-determined registration station (from registration stations 204a-n) defines an authorization time period. This authorization time is then used to limit the streaming (and/or downloading) of 

16. Regarding claim 19 Caceres teaches the apparatus, further comprising: an interface, configured to: send a request for the content item; and receive the content item and a rights object associated with the content item (Para: 0028-0029 teaches a specific traveler with access to a digital media library is presented. A transient digital rights management (DRM) certificate for the specific traveler and an access code for the DRM certificate are created the DRM certificate and the access code for the DRM certificate are both created the traveler monitoring computer 202, shown in FIG. 2, which knows the travel itinerary of the specific traveler. The DRM certificate, which is presented to the pre-defined digital media library 208 shown in FIG. 2 in response to the traveler monitoring computer 202 receiving the access code from a traveler's computer 210 shown in FIG. 2, allows the specific traveler, and more specifically the appropriate digital media player from digital media players 206a-n, to access the pre-defined digital media library. The DRM certificate is a transient DRM certificate that is only valid for as long as the specific traveler is at a particular hotel, on a particular flight, etc. If the access code is received, then the traveling monitoring computer sends the transient DRM certificate to the pre-defined digital media library, giving the specific traveler (and the appropriate media player) transient access (e.g., while in the hotel, while on the flight, etc.) to the pre-defined digital media library).

17. Regarding claim 20 Caceres teaches an apparatus, wherein the rights object is configured to prevent the apparatus from displaying the content item unless a digital right associated with the content item is satisfied and wherein the digital right associated with the content item comprises one or more of an air travel restriction, an airline restriction, a train travel restriction, a train line restriction, a cruise travel restriction, a cruise line restriction, an origination location restriction, a destination location restriction, or a class of fare restriction (abstract and .

Claim Rejections - 35 USC § 103
18. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US Pub.No.2012/0005761) in view of Abraham (US Pub.No.2012/0290252).

20.  Regarding claim 2 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein the travel data comprises accelerometer data.



It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include the travel data comprises accelerometer data as taught by Abraham such a setup would help to determine the Global Positioning System (GPS) mode of operation in electronic devices based upon accelerometer input.

21. Regarding claim 3 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein determining, based on the travel data, the travel parameter comprises: determining, based on the accelerometer data, an acceleration signature of a plurality of acceleration signatures; and determining a mode of travel associated with the acceleration signature.

Abraham teaches the method, wherein determining, based on the travel data, the travel parameter comprises: determining, based on the accelerometer data, an acceleration signature of a plurality of acceleration signatures; and determining a mode of travel associated with the acceleration signature (Figs.4-5, Para: 0028-0030 and Para:0036-0037 teaches determining the acceleration signature of a plurality of acceleration signatures and the mode of travel associated with the acceleration signature).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include determining, based on the accelerometer data, an acceleration signature of a plurality of acceleration signatures; and determining a mode of travel associated with the acceleration signature as taught by Abraham such a setup would help to determine the  in electronic devices based upon accelerometer input.

22. Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US Pub.No.2012/0005761) in view of Saito (US Pub.No.2018/0007155).

23. Regarding claim 6 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein the travel data comprises an image.

Saito teaches the method, wherein the travel data comprises an image (Para: 0045-0046 and Para: 0049 teaches image data).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include the travel data comprises an image as taught by Saito such a setup would determine whether the one or more authorization terms authorize the media asset to be accessed on the user device.

24. Regarding claim 7 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein determining, based on the travel data, the travel parameter comprises: determining a travel provider associated with the image; and determining, based on the travel provider, the travel parameter.

Saito teaches the method, wherein determining, based on the travel data, the travel parameter comprises: determining a travel provider associated with the image; and determining, based on the travel provider, the travel parameter (Para: 0049 and Para: 0078 teaches determining the travel provider and travel parameter).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include determining, based on the travel provider, the travel parameter as taught by Saito such a setup would determine whether users' consumption of the media content may be interrupted based on the circumstances of the user or the provider of the content.

25. Regarding claim 8 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein the travel data comprises a network identifier.

Saito teaches the method, wherein the travel data comprises a network identifier (Para: 0041 teaches network identifier such as user device identifier).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include the travel data comprises a network identifier as taught by Saito such a setup would determine whether users' consumption of the media content may be interrupted based on the circumstances of the user or the provider of the content.

26. Regarding claim 9 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein determining, based on the travel data, the travel parameter comprises: determining a travel provider associated with the network identifier; and determining, based on the travel provider, the travel parameter.

Saito teaches the method, wherein determining, based on the travel data, the travel parameter comprises: determining a travel provider associated with the network identifier; and determining, based on the travel provider, the travel parameter (Para: 0041, Para: 0045-0046 and Para: 0078 teaches determining the network identifier and travel parameter).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include determining, based on the travel provider, the travel parameter as taught by Saito such a setup would determine whether users' consumption of the media content may be interrupted based on the circumstances of the user or the provider of the content.

27. Regarding claim 10 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein the travel data comprises Global Positioning System (GPS) data.

Saito teaches the method, wherein the travel data comprises Global Positioning System (GPS) data (Para: 0118-0119 and Para: 0149 teaches the travel data includes GPS data).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include the travel data comprises Global Positioning System (GPS) data as taught by Saito such a setup would determine whether users' consumption of the media content may be interrupted based on the circumstances of the user or the provider of the content.

28. Regarding claim 11 Caceres teaches all the above claimed limitations but does not expressly teach the method, wherein determining, based on the travel data, the travel parameter comprises: determining, based on the GPS data, one or more of an altitude, a speed, or a location of the mobile device; and determining, based on one or more of the altitude, the speed, or the location, the travel parameter.

Saito teaches the method, wherein determining, based on the travel data, the travel parameter comprises: determining, based on the GPS data, one or more of an altitude, a speed, or a 

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Caceres to include determining, based on the GPS data, one or more of an altitude, a speed, or a location of the mobile device as taught by Saito such a setup would determine whether users' consumption of the media content may be interrupted based on the circumstances of the user or the provider of the content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431